George Rose Smith, J., dissenting. The majority’s conclusion hinges upon the finding that Mrs. Dennis, in the belief that she owned the land, took possession during her husband’s lifetime. We have recognized the possibility of a wife’s holding land (other than their residence) adversely to her husband’s title, even though they are living together in harmony. Evans v. Russ, 131 Ark. 335, 198 S. W. 518. If Mrs. Dennis took possession before Dr. Dennis died in 1935, her continued possession after his death would have been referable to her claim of ownership rather than to her dower right and would have vested title in her after seven years. See Jones v. Thomas, 124 Mo. 586, 28 S. W. 76, cited by the majority. But this reasoning no longer applies if Mrs. Dennis did not take possession until Dr. Dennis’ death. She would then have entered the land as a tenant in common with the appellant and would have to show that notice of her adverse holding was brought home to her cotenant. That showing has not been made. Hence the finding that Mrs. Dennis took possession before her husband died is the very basis of the majority view. Without detailing the testimony it is enough for me to say that I think the very clear preponderance of the evidence shows that Dr. Dennis continued in possession until his death, and I therefore dissent.